DETAILED ACTION
	
Introduction
Claims 1-9 are pending. This Office action is in response to Application 17/020,950 filed on 9/15/2020.

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 7 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Albaladejo (US 2014/0344665).
Regarding claim 1, Albaladejo teaches a remote accessibility service configured to enhance and standardize content accessibility on websites, comprising: a network interface to communicate with remote host services on which the websites are hosted: one or more processors; and one or more hardware-based memory devices having instructions which, when executed by the one or more processors, cause the remote service to: initialize a standardized set of parameters (An accessibility service (“IncluSite”) initializes a standard set of parameters defined by the Web Content Accessibility Guidelines (WCAG). See par. 14); receive unique content for a website hosted on a remote host service, wherein the content is organized according a proprietary set of parameters (The accessibility service receives a first web page of a first website hosted by a first remote web server. See par. 24; fig. 1, step 5); transition the 
Regarding claim 2, Albaladejo teaches wherein the remote accessibility service exposes the transitioned unique content responsive to receiving a request from the user’s computing device to access the unique content associated with the website (The accessibility service makes the adapted first web page available to the user’s web browser in response to the user submitting a request for the first web page. See par. 21; fig. 1, step 1).
Regarding claim 3, Albaladejo teaches wherein the user’s request includes a request to access a portion of the website that provides an accessibility version for disabled individuals (The request may be submitted in response to accessing a link within the first web page that indicates the availability of a version of the first web page that is specially adapted for disabled individuals. See par. 22, 36; fig. 1, step 3).
Regarding claim 4, Albaladejo teaches wherein the executed instructions further cause the remote accessibility service to: receive a second set of unique content for a second website, in which the second website’s unique content is organized according to a proprietary set of standards that are distinct from the website’s unique content (The accessibility service may receive a second web page of a second website hosted by a second web server, where the second website is operated independently of the first website. See par. 24; fig. 1, step 4); and transition 
Regarding claim 7, Albaladejo teaches wherein the executed instructions further cause the remote accessibility service to receive a request from the website’s remote host service for the remote accessibility service to parse the website’s unique content, and based on which receive the unique content (The first web site requests a subscription to the services provided by the accessibility service, and the accessibility service receives the content of the first web site based on the subscription request. See par. 22-23).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 because they are unpatentable over Albaladejo, as applied to claim 4 above, in further view of Anderson (US 9,953,011).
Regarding claim 5, Albaladejo does not teach further comprising multiple sets of standardized parameters which change based on a type of website. However, Anderson teaches a system for adapting a web page whereby the system selects layout parameters for the web page, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Albaladejo so that the system includes multiple sets of standardized parameters which change depending on the type of a web page, because doing so allows a web page to be adapted based on the type of content displayed by the web page.
Regarding claim 6, Albaladejo does not teach wherein standardized set of parameters exist for e-commerce websites, governmental websites, news websites, and websites dedicated to providing services. However, Anderson teaches that the different page types include e-commerce pages, service pages, search pages, news pages, real estate pages, social networking pages, image pages, or video pages. See col. 2, ln. 43-59. Although this list of page types does not explicitly mention governmental pages, the list is understood to include types of pages not listed, such as governmental pages. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Albaladejo so that so that the system includes multiple sets of standardized parameters for e-commerce pages, governmental pages, news pages, or service pages, because doing so is beneficial for the reasons provided above with respect to claim 5. 
Claims 8-9 are rejected under 35 U.S.C. 103 because they are unpatentable over Albaladejo, as applied to claim 7 above, in further view of Butler (US 2021/0203668).
Regarding claims 8-9, Albaladejo does not teach wherein the executed instructions further cause the remote service to transmit code that that retrieves the website’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Albaladejo so that the accessibility service transmits JavaScript code to the server hosting the first web page, and so that the JavaScript code retrieves the first web page from the server, because doing so provides an alternative way for the accessibility service to retrieve the first web page from the server. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459